Citation Nr: 1438847	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for paroxysmal atrial fibrillation with transient ventricular tachycardia (referred to as a heart disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to October 1988 and from January 1995 to May 2009.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah, which processes paperless appeals for the Veteran's area.  Jurisdiction of the case remains with the Oakland RO.   

The March 2010 rating decision continued the assignment of a 10 percent rating for the heart disability issued in an earlier July 2009 rating decision granting service connection.  In August 2011, the Veteran filed a substantive appeal raising issues that, if corroborated, would support an increased rating.  Based upon the Veteran's statements, the RO scheduled the Veteran for a VA compensation and pension examination, the results of which were used to substantiate an increase of the initial rating to 30 percent, as seen in the June 2012 rating decision. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written notice to withdraw his appeal regarding the increased rating claim for a heart disability. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the Veteran's substantive appeal to the Board, he requested a Travel Board Hearing.  In response to his request, the Veteran was sent notices advising him of the date and time of his hearing.  Following the most recent notice in April 2014 regarding the scheduling of a July 2014 hearing, the Veteran submitted a written notice in May 2014 stating the following:  "I will not be present for the scheduled hearing as I am satisfied with the current rating."  The "current rating" on appeal and the point of discussion at the hearing would have been the Veteran's current heart disability.   Any ambiguity of that notice is silenced by the fact that the increased rating claim noted on the first page was the only issue appealed to the Board at the time of the scheduled hearing.   

Notwithstanding the July 2014 brief submitted by a Disabled American Veterans (DAV) representative requesting a new examination on the Veteran's increased rating claim, it is clear that DAV was aware of the Veteran's intent to withdraw this issue because a local DAV representative forwarded the Veteran's notice of withdraw to VA with a cover page printed on DAV letterhead stationery.  With no allegations of errors of fact or law remaining for appellate consideration, the Board finds that it does not have jurisdiction to review the appeal, and it is dismissed.


	



(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


